Kruse, P. J. (dissenting):
I concur with the conclusions reached by Mr. Justice De Ajstgelis save that relating to exemplary damages. I think a case for exemplary damages was made out. Purdy was employed by the defendant to do police work, and it was part of his duties, not only to arrest, but to prosecute persons offending against the railroad company. He himself so testifies. The very irons which were put upon the plaintiff belonged to the defendant.
After the plaintiff was arrested the hearing before the city judge was adjourned from time to time covering a period of about a month. Not only did Purdy appear for the railroad company to prosecute the plaintiff, but also attorneys representing the defendant appeared upon some of these hearings, and finally one of them withdrew the charge against the plaintiff and the judge discharged him. I think, under such circumstances, the jury could well find, not only that the defendant ratified the arrest and prosecution, but that the arrest was made and the prosecution instituted and continued by express authority from the defendant.'
This case, as it seems to me, is quite unlike the Craven case. It there appeared that the defendant did not directly authorize the arrest, or that he ratified it when brought to his attention.
I think the judgment and order should be affirmed, with costs.
Judgment and order reversed and new trial granted, with costs to appellant to abide event,